DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 10/14/2021. Claims 1, 4, 9, and 13 have been amended and claim 5 have been cancelled. Accordingly, claims 1-4, and 6-16 are pending.

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 have been fully considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 10/14/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 4 and 9 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 10/14/2021, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The 35 U.S.C 103 of claims 1-4, and 6-13 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffri A. Kaminski (Reg# 42709) on 1/12/2022.

The application has been amended as follows:
Claim 16: A vehicle comprising [[a]] the control unit according to claim 13.


Allowable Subject Matter
Claims 1-4, and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Independent claims 1 and 13 recite the limitations “A method for controlling an operation of an energy storage system in a vehicle, preferably an electric or hybrid electric vehicle, said energy storage system comprising at least two battery packs connected in parallel, said energy storage system being adapted to provide at least a nominal power functionality for propulsion of said vehicle using an allowed operating extent of all of said battery packs of said energy storage system, said 
The prior art of Jestin et al. US20150239366A1 discloses a method for controlling an operation of an energy storage system in an electric vehicle, said energy storage system comprising at least two battery packs connected in parallel, said energy storage system being adapted to provide at least a nominal power functionality for propulsion of said vehicle using an allowed operating extent of all of said battery packs of said energy storage system, said allowed operating extent being a nominal working range of said battery packs; said method comprising disconnecting at least one battery pack; and setting said allowed operating extent for said remaining connected and active battery pack(s) to an increased working range so as to enable said energy storage system to provide said nominal power functionality to said vehicle. 
However, none of the prior art on record teach or suggest monitoring at least one accumulated parameter indicative of the operation of said energy storage system from the time of disconnection of said at least one battery pack, and when said accumulated parameter reaches a threshold value, setting said allowed operating extent for said remaining battery pack(s) to a decreased working range, wherein said allowed operating extent is expressed in terms indicative of at least one of a state of charge, a charging current, a discharging current, and a power output of said battery packs. Therefore, the limitations recited in independent claims 1 and 13 are not anticipated nor made obvious by the prior art on record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669